Citation Nr: 0812486	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-41 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation based upon the provisions of 
38 U.S.C.A. § 1151 for additional disabilities stemming from 
VA medical treatment of surgery/hospitalization in August of 
1998, to include bilateral lower extremity claudication; 
infection to the cervical spine resulting in additional 
surgery of a cervical spine fusion; atrophy of the multiple 
muscles; impotency; and mental disability.

2.  Entitlement to service connection for a chronic 
disability of the lumbar spine.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic 
disability of the feet.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic mental 
disorder.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 through 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 and 
March 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to compensation based upon the 
provisions of 38 U.S.C.A. § 1151 for additional disabilities 
stemming from VA medical treatment of surgery/hospitalization 
in August of 1998; whether new and material evidence has been 
received to reopen the claim for service connection for a 
chronic disability of the feet; and whether new and material 
evidence has been received to reopen the claim for service 
connection for a chronic mental disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

There is no evidence of symptoms of a back disability that 
either initially manifested during active service, or that 
were of a preexisting condition that increased in severity 
beyond its natural progression during active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic disability 
of the lumbar spine are not met.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disability.  For service connection, the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

While the treatment records are limited, the Board does not 
dispute that there is evidence of a current lumbar spine 
disability. A March 1990 report from a private physician 
documented the veteran's complaints of back pain and the 
physician's  diagnosis of lumbosacral sprain-strain, 
mechanical low back pain secondary to lumbosacral sprain-
strain, and "a well-defined dysesthesia in the territory of 
the S1 dermatome."  As such, there is medical evidence of a 
current back disability.

For service connection under 38 C.F.R. § 3.303, the evidence 
must also show a link between the veteran's current 
disability and an event in service. The veteran contends that 
he had a back condition prior to entering service and that it 
was aggravated during his military training.  See February 
1998 claim.  A preexisting 


injury will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

In this case, the veteran's service medical records (SMRs) 
and post-service records have been thoroughly reviewed.  The 
SMRs do not contain evidence of any back treatment during 
service.  There is no indication on the May 1964 induction 
examination that there was a preexisting back condition.  The 
clinical notes throughout service show no treatment for pain 
or stiffness or any other symptom involving the back.  And, 
the June 1968 exit examination gives no indication that there 
was a back condition that was either initially incurred in 
service or that was preexisting and increased in severity 
during service.  In other words, the SMRs are entirely devoid 
of evidence of treatment of the back.  

Following service, there is but one treatment record 
involving the veteran's back.  In March 1990, he was treated 
by a private physician for lumbosacral sprain-strain with 
mechanical low back pain.  The physician reported that the 
veteran presented with "low-back pain attributed to a work-
related injury that occurred on 2/9/90 as he was walking up 
the steps he experienced some severe low-back pain. Two hours 
previously, he replaced a toilet."  His past medical history 
was reported and included foot surgery, alcohol treatment and 
treatment for a nervous breakdown, but not prior back injury 
or treatment.  The physician concluded that the veteran had 
"low-back pain resulting from an on-the-job injury sustained 
2/9/90."  A May 1991 private physical also noted the 
veteran's scoliosis with degenerative arthritic back, but 
there was no indication of treatment.  The record is 
otherwise devoid of medical treatment for the back.  

The record is without any other evidence supporting the 
veteran's contention. There is nothing in the record to 
suggest that the veteran suffered a back injury in service, 
or manifested signs of aggravation of a preexisting back 
condition in service. The first evidence of treatment is in 
the March 1990 private report, which is more than 


twenty years following service, and which specifically 
attributes the veteran's complaints to a work-related 
incident in 1990.  There is no suggestion in any of the 
records of any back disability causally connected to service.  
The Board notes the veteran's contentions that he had a pre-
existing back disorder that was aggravated by service.  The 
evidence in this case does not demonstrate that he has 
special medical training or knowledge that would support his 
conclusions.  He is competent to convey the symptoms he may 
have related to his back before, during and following 
service.  His statements are not competent to establish a 
medical diagnosis of opinion to support his allegations.  His 
claims regarding causation are out weighed by the other facts 
in this case that show no complaints or findings regarding 
his back before or during service, and in fact show a back 
disability associated with a 1990 work injury which is 
unrelated to hi service.

Because there is no evidence in the record showing an in-
service incurrence of the veteran's current back disorder, or 
that a preexisting back disorder increased in severity as a 
result of service, and the only evidence of a back disorder 
points to a post-service incident as the cause, the 
preponderance of evidence is against the veteran's claim, and 
service connection is not warranted under 38 C.F.R. § 
3.303(a), 3.306(a).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for service connection for a 
back disability. Sufficient evidence is available to reach a 
decision and the veteran is not prejudiced by appellate 
review at this time.

VA sent the veteran letters in August 2005 and May 2006 
informing him of the evidence necessary to establish 
entitlement to service connection.  He was notified of what 
was necessary to establish his claim, what evidence he was 
expected to provide, what VA would obtain on his behalf, and 
asked to let VA know of any other evidence pertinent to his 
claim. The May 2006 letter also informed the veteran of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Thus, 


these letters satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2007) and Dingess.  Any defect with respect to 
the timing of the notice requirement was harmless error. The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder. 

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the evidence, which reveals that 
the veteran did not have this disability during service and 
does not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  As service and post-service medical records provide 
no basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The Board has also considered the decision in Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of an in-service disease or injury, referral of 
this case to obtain an examination and/or an opinion as to 
the etiology of the veteran's claimed disability would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Referral of this case for an examination 
or obtainment of a medical opinion under the circumstances 
here presented would be a useless act.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159(c) (2007), VA is required to "make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for benefits" so long as 
the claimant "adequately identifies those records and 
authorizes the Secretary to obtain them," VA's duty to secure 
records extends only to relevant records. 38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005). Here, the record 
shows that the veteran is receiving benefits from the 


Social Security Administration (SSA).  See January 2003 
letter to the veteran.  However, because the entire body of 
service medical records are in the claims folder and have 
been reviewed, finding no evidence whatsoever of in-service 
treatment of the back, a remand to obtain SSA records is not 
necessary to adjudicate this claim since those records would 
have no reasonable possibility of establishing service 
connection. Id.

The veteran has not notified VA of any additional available 
relevant records with regard to his claim.  VA has done 
everything reasonably possible to assist the veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and 
assist the veteran and further development is not warranted. 


ORDER

Entitlement to service connection for a chronic disability of 
the lumbar spine is denied.


REMAND

The veteran is seeking to establish entitlement to 
compensation based upon the provisions of 38 U.S.C.A. § 1151 
for additional disabilities stemming from VA medical 
treatment of aortic aneurysms at the Atlanta VA Medical 
Center in August of 1998.  In particular, he claims that his 
additional disabilities include bilateral lower extremity 
claudication; infection to the cervical spine resulting in 
additional surgery of a cervical spine fusion; atrophy of the 
multiple muscles; impotency; and mental disability.
 
As of October 1, 1997, 38 U.S.C.A. § 1151 added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in 


judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 3.361(b) 
(2007).  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the veteran's additional disability.  Merely showing that 
a veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve 


consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

There has been no assessment by a medical professional in 
this case as to any of the elements of an 1151 claim, 
discussed above.  These are medical questions that the Board 
is not competent to answer. "BVA panels must consider only 
independent medical evidence to support their findings rather 
than provide their own medical judgment." Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991). As such, a remand is 
required so that a competent VA examiner can review the 
claims folder, examine the veteran and provide a 
comprehensive medical analysis of this 1151 claim.  The 
veteran should be afforded this examination and opinion by a 
physician that did not participate in his August 1998 
treatment at the Atlanta VA Medical Center.

Also, under Kent v. Nicholson, 20 Vet. App. 1 (2006), there 
are new VA notice requirements for new and material evidence 
claims. In particular, under Kent, VA must notify the veteran 
of the elements of his claim and of the definition of "new 
and material evidence." Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. The notice provided to the veteran in this case is 
not in 


conformity with the Court's Kent decision. As such, the 
issues of whether new and material evidence was received to 
reopen the veteran's bilateral foot claim and nervous 
disorder claim for service connection must be remanded for 
proper notice under 38 C.F.R. § 3.159(b)(1), including 
corrective notice under Kent.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. § 
3.159(b) (2007), including issuing 
corrective notice that is compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Afford the veteran an examination by 
an appropriate specialist, who has not 
previously been involved in the veteran's 
care or offered an opinion on his 1151 
issue, for an opinion as to the nature and 
extent of any "additional disability" 
attributable to the veteran's surgery and 
hospitalization in or around August 1998 
and subsequent medical care at the VAMC.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims file 
with associated treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and should be so 
indicated in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

The specialist is requested to review all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough clinical 
examination, offer opinions as to: the 
nature of the veteran's aortic aneurysm 
prior to the August 1998 treatment and 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran suffered any additional disability 
as a result of VA medical treatment in 
August 1998.  

If the specialist determines that VA 
treatment caused additional disability to 
the veteran, then the examiner should 
offer opinions on whether the evidence 
shows that an event not reasonably 
foreseeable possibly caused the additional 
disability and whether there was fault on 
VA's part.  

The regulations require a showing not only 
that the VA treatment in question resulted 
in additional disability, but also that 
the proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical treatment, or 
that the proximate cause of additional 
disability was an event that was not 
reasonably foreseeable.  Additional 
disability may be viewed as occurring "as 
a result of" the VA treatment only if a 
physician exercising the degree of skill 
and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  

The specialist should clearly outline the 
rationale for any opinion expressed and if 
any opinion cannot be given, the 
specialist should indicate the reasons 

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


